DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to Amendments made on 11/18/2021, in which: claims 1-4, 7, 9-11 are amended, claims 5-6, 8, 12-13 remain as filed originally and claims 14-16 are new.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-11, 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Calis (WO 2016153338).

Regarding claims 1, 14, 16 Calis discloses an insect breeding system for the breeding of insect larvae, comprising a multitude of similar, stackable crates (3, 9, 12, 30, 40, 50, 90, 101), a climate housing (1), and crate stacking equipment (5a, 5b, 5c, 5d, 5e): wherein the multitude of similar, stackable crates (3, 9, 12, 30, 40, 50, 90, 101) each have: - a same width, - a same length - a same corner structure that comprises complementary lower elements and upper elements, 

Regarding claim 2, Calis discloses wherein the stack comprises a multitude of crates (3, 9, 12, 30, 40, 50, 90, 101) modified in that the crates have an open bottom structure (30, 50 each have a perforated bottom providing an open bottom structure), and at least one collection crate (3, 9, 12, 40, 90, 101), having a closed bottom structure, allowing insects of a particular life cycle, arranged in the open-bottomed crates (30, 50), to fall through the open bottom structure (30, 50 each have a perforated bottom providing an open bottom structure) thereof, said insects of said life cycle being collected in the collection crate (3, 9, 12, 40, 90, 101).

Regarding claim 3, Calis discloses a hatching stack with a multitude of egg crates and at least one larvae crate, wherein the egg crates are embodied as hatching eggs crates for the hatching of said insect eggs into baby larvae, the hatching egg crates being modified in that the hatching crates have an open bottom structure (30, 50 each have a perforated bottom providing an open bottom structure), wherein the larvae crate is embodied as a larvae collection crate having a closed bottom structure (3, 9, 12, 40, 90, 101), and wherein the hatching egg crates are arranged on top of each other and the larvae collection crate is arranged below said hatching egg crates such that baby larvae hatching from the eggs contained in the hatching egg crates are able to fall through the open bottom structure (30, 50 each have a perforated bottom providing an open bottom structure) of the multitude of stacked hatching egg crates, said baby larvae being collected in the larvae collection crate (3, 9, 12, 40, 90, 101).

Regarding claim 4, Calis discloses wherein the egg crates are modified in that the egg crates are substantially bottomless (30, 50 each have a perforated bottom providing an open bottom structure).

Regarding claim 7, Calis discloses a spawning stack including a multitude of insect crates (3, 9, 12, 30, 40, 50, 90, 101) and at least one egg crate, wherein the insect crates (3, 9, 12, 30, 40, 50, 90, 101) are embodied as open-bottomed insect crates (30, 50 each have a perforated bottom providing an open bottom structure), modified in that the insect crates have an open bottom structure (30, 50 each have a perforated bottom providing an open bottom structure), wherein the egg crate is embodied as a collection egg crate, having a closed bottom structure (3, 

Regarding claim 8, Calis discloses wherein the open-bottomed insect crate (30, 50 each have a perforated bottom providing an open bottom structure) comprises a sieve bottom (the perforated structure is a sieve structure).

Regarding claim 9, Calis discloses comprising a multitude of insect crates and at least one egg crate, wherein the insect crates are embodied as bottomed insect crates (3, 9, 12, 40, 90, 101), wherein the egg crate is embodied as a hatching egg crate for the hatching of said insect eggs into baby larvae, the hatching egg crates being modified in that the hatching egg crates have an open bottom structure (30, 50 each have a perforated bottom providing an open bottom structure).

Regarding claim 10, Calis discloses comprising a spawning stack with a multitude of insect crates that are embodied as bottomed insect crates (3, 9, 12, 40, 90, 101), and a hatching stack with a multitude of egg crates that are embodied as hatching egg crates for the hatching of said insect eggs into baby larvae , the hatching egg crates being modified in that the hatching egg 

Regarding claim 11, Calis discloses wherein the bottomed insect crate (3, 9, 12, 40, 90, 101) comprises a plurality of spawn structures, in which mother insects spawn their eggs, wherein the bottomed insect crate (3, 9, 12, 40, 90, 101) is modified in that the bottomed insect crate is configured to hold the spawn structures in a longitudinal direction of the bottomed insect crate (3, 9, 12, 40, 90, 101), said spawn structures being dimensioned such that there is a space between respective ends of the spawn structure and side walls of the bottomed insect crate, and wherein the hatching egg crate is configured to receive the spawn structures in a lateral direction of the hatching egg crate.

Regarding claim 15, Calis discloses wherein each stack has a stack height of at least eight (Fig. 12)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Calis (WO 2016153338) in view of Sobecki (US 2018/0369867).


However, Sobecki discloses a similar structure with a bottom that has a slidable plate ({0068] the sieve surface is configured to slide with respect to the other sieve surfaces so as to expand and contract a value of the width dimension of the openings. When openings of the sieve surfaces are aligned with each other, the value of the width dimension is the greatest. When one of the sieve surfaces is moved with respect to the other sieve surfaces, the value of the width dimension may get smaller.)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Calis, by making the closed bottom a sliding plate, as taught by Sobecki, for the purpose of providing an opening when needed to allow for transferring eggs, larvae or insects from one crate or container to the next.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Calis (WO 2016153338) in view of Hall (US 2019/0387704).

Regarding claim 6, Calis discloses the invention substantially as set forth above, but does not expressly disclose wherein the closed bottom structure of the larvae collection crate is tilted or tiltable with respect to a horizontal orientation, and wherein the larvae collection crate comprises a slotted opening to allow for the automatic collection of baby larvae, from the larvae collection crate.

Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Calis, by adding a tilted or tiltable bottom to the crate, as taught by Hall, for the purpose of causing the eggs to roll or fall into a collection bin or container located separate from the bin or container used to collect the medium.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Calis (WO 2016153338) in view of Hasa (US 2018/0064079).

Regarding claim 12, Calis discloses the invention substantially as set forth above, but does not expressly disclose wherein the hatching egg crate comprises a pair of spawn structure hangers including hanging slots, the hanging slots being configured to receive the spawn structures such that the spawn structures hang in the hanging slots.
However, Hasa discloses a similar structure with a pair of spawn structure hangers (122) including hanging slots (120), the hanging slots (120) being configured to receive the spawn structures (100) such that the spawn structures (100) hang in the hanging slots (120).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Calis, by adding spawn hanging structures, as taught by Hasa, for the purpose of hanging the crates on a frame structure to add stability to the stack of crates.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Calis (WO 2016153338).

Regarding claim 13, Calis discloses the invention substantially as set forth above, but does not expressly disclose wherein the insect crate, the larvae crate, and the egg crate have mutually different colours.
However, the courts have found that matters relating to ornamentation only i.e. color, which have no mechanical function, cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).

Response to Arguments
Applicant's arguments filed 11/18/2021 have been fully considered but they are not persuasive. In regards to applicants argument that prior art Calis does not disclose each of the containers having the same width, length and corner structure, examiner respectfully disagrees.  In reviewing claim 1, it states “a multitude of similar stackable crates” with “a same width” “a same length” and “a same corner structure”, then further provided with names to differentiate the crates from each other.  No further structure has been provided that would differentiate one crate from the other.  As such, the stackable crates (3, 9, 12, 30, 40, 50, 90, 101) of Calis are of the same size and have the same corner structure which meet the structural requirements of the claim.  One of ordinary skill in the art could and would recognize the benefits of using the same size crate in order to stack the crates to any desired height.  Calis further discloses stacking crates to a height of 18 crates.  Providing the crates with different names without structurally .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611. The examiner can normally be reached Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RODZIWICZ/            Examiner, Art Unit 3642                   

/MONICA L BARLOW/            Primary Examiner, Art Unit 3644